—Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered October 17, 1983, convicting him of attempted robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
Upon a review of the record, we find that legally sufficient evidence was presented, upon which, when viewed in the light most favorable to the prosecution, a rational trier of fact could have found that the elements of the crime were proved beyond a reasonable doubt (see, People v Contes, 60 NY2d 620, 621). The alleged prosecutorial misconduct in summation was either not objected to, and therefore any error of law with respect thereto was not preserved for appellate review (see, People v Nuccie, 57 NY2d 818; People v Baldo, 107 AD2d 751; People v Saylor, 115 AD2d 671), or was harmless in light of the overwhelming proof of defendant’s guilt and the court’s curative instructions (cf. People v Wood, 66 NY2d 374). Gibbons, J. P., Thompson, Niehoff and Kunzeman, JJ., concur.